Citation Nr: 1511017	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of electrical shock.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Additionally, in November 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with record.   

In a January 2014 decision, the Board reopened previously denied claims for service connection for residuals of electrical shock, posttraumatic stress disorder (PTSD)/depression, sleep apnea, sinusitis, second degrees burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities, and also denied service connection for residuals of electrical shock, second degrees burns of the bilateral lower extremities, pes planus, and shin splints of the bilateral lower extremities.  At such time, the Board remanded the reopened issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, sinusitis, and hypertension for additional development.  
	
Thereafter, the Veteran appealed the portion of the decision that denied service connection for residuals of electrical shock to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2014 decision with respect to the denial of service connection for residuals of electrical shock, which was granted in a February 2015 Order.  The JMR also noted that the Veteran did not challenge the determinations in the January 2014 decision with respect to reopening the previously denied claims as well as the denial of service connection for second degrees burns of the bilateral lower extremities, pes planus, and shin splints of the bilateral lower extremities.

Relevant to the issues remanded in January 2014, the Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through August 2012, which were considered by the AOJ in an August 2012 supplemental statement of the case, as well as a transcript of the November 2012 Board hearing.   A review of the documents in VBMS includes the February 2015 JMR and Order.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the February 2015 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the January 2014 decision.

By way of background, the Veteran claims service connection for residuals of electrical shock.  Service treatment records show that the Veteran experienced an electrical shock in May 1983 due to a plug blowing up.  At that time, he complained of headache and numbness of the right hand.  There were no reported cardiac problems, external trauma, entrance/exit wounds, or burns.  The remainder of the service treatment records are negative for any residuals associated with the electrical shock.  Furthermore, the Veteran's December 1984 separation examination is negative for residuals of this incident.  Significantly, the examination report notes normal "upper extremities" and normal "lower extremities" upon clinical evaluation.  
	
The Veteran was afforded a VA peripheral nerves examination in July 2012.  At such time, the examiner noted that the Veteran had a diagnosis of peripheral neuropathy as of 2012.  The examiner noted the Veteran's single in-service episode of electric shock in 1982.  Specifically, he observed that the Veteran had been evaluated and found not to have any cardiac arrhythmia with a negative examination.  No loss of consciousness was documented and the Veteran's separation examination was negative.  However, the examiner noted that the Veteran reported that, since the shock, he had numbness in all of his fingertips.  Upon examination, the Veteran complained of mild numbness in all four extremities.  Muscle and reflex testing were normal.  However, the Veteran had decreased sensation for light touch in his bilateral hand/fingers upon sensory examination.  The remainder of the sensory examination revealed normal sensation in the bilateral upper and lower extremities.  The examiner determined that the Veteran had mild incomplete paralysis of the radial, median, and ulnar nerves bilaterally.  The remainder of the nerves affecting the bilateral upper and lower extremities were noted to be normal.

Following an interview with the Veteran, a review of the claims file, and a physical examination, to include diagnostic testing, the examiner determined that the Veteran had a single episode of electric shock in service that resolved with no residual impairment.  In support of such opinion, the examiner noted that there was no objective documentation of any distal fingertip neuropathy.  Significantly, the examiner noted a January 2012 neurosurgery evaluation which did not document any neurological deficits.  The examiner opined that there was a disconnect between the findings on examination and the Veteran's subjective complaints with his medical records.  As such, the examiner concluded that the neurological complaints on examination were less likely related to an in-service injury in 1982 due to substantial documentation of no residual deficits/impairments.  

An August 2012 electromyography/nerve conduction velocity consultation note (EMG/NCS) revealed electrodiagnostic evidence of median neuropathy at the bilateral wrists, ulnar neuropathy at the right wrist and elbow, and superimposed sensory polyneuropathy in the upper extremities.  Additionally, the Veteran and his spouse testified at the hearings on appeal that he experienced numbness in his fingers as a result of the electrical shock.

In the January 2014 decision, the Board relied on the July 2012 VA peripheral nerve examiner's opinion that the Veteran did not have a current diagnosis of any residuals of electrical shock at any point during the appeal period and denied the claim.

The JMR found that the Board erred in relying on the July 2012 VA examination as this examination was inadequate since it was based on an inaccurate factual premise.  Specifically, the JMR cited the following:

      In her examination report, the VA examiner observed that a 2012 VA
neurosurgery evaluation1 "did not document any neuro deficits." (R. at 1241
(July 30, 2012, VA Peripheral Nerves Conditions Disability Benefits
Questionnaire at Item 17)).  An August 17, 2012, VA electromyography/nerve conduction velocity consultation note, however, contains the reviewing neurologist's impression of neuropathy of the median nerve bilaterally and the right ulnar nerve. (R. at 1080 (August 17, 2012, VA EMG/NCV consultation note)). ...Here, the findings reported in the August 2012 VA EMG/NCV consultation note may have triggered the duty to seek clarification from July 2012 the examiner because her opinion may have been based on an inaccurate factual premise.  Savage v. Shinseki, 24
Vet.App. 259, 269 (2011) (discussing Board's duty to seek clarification of medical opinions); 38 C.F.R. §§ 4.2, 19.9.  Because the Board did not address this issue, remand is necessary to provide an adequate statement of reasons or bases.

Thus, the JMR noted that, upon remand, the Board should "seek any other evidence the Board feels is necessary."  Based on such JMR, the Board finds that a remand is necessary in order to obtain an adequate VA examination so as to determine whether the Veteran had a diagnosis of any residuals of electrical shock at any point during the appeal period.

Additionally, a review of the record shows that the Veteran has been receiving VA treatment through the New London Community-Based Outpatient Clinic (CBOC) since 2010.  However, the most recent VA medical records in the record are dated in June 2013 and there appears to be a gap in VA records from February 2013 to May 2013.  Given the need to remand for a new examination and the JMR's concern regarding a possible diagnosis of residuals of electrical shock, any outstanding VA medical records dated after February 2013 should be obtained for consideration in the Veteran's appeal.  

The Board further notes that, in a November 2014 statement, the Veteran reported that he was recently awarded disability benefits through the Social Security Administration (SSA).  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, a remand is necessary to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed residuals of electrical shock.  Thereafter, all identified records should be obtained for consideration in his appeal.
	
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed residuals of electrical shock.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records from the New London CBOC dated from February 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After completing the above, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his alleged residuals of electrical shock.  The record, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses referable to residuals of electrical shock.  In offering such opinion, the examiner should consider the August 2012 VA EMG/NCV impression of neuropathy of the median nerve bilaterally and the right ulnar nerve 

(B)  If the Veteran has a current diagnosis of residuals of electrical shock, the examiner should offer an opinion as to whether it is at least likely as not (50 percent or greater probability) that such are related to his military service, to include his confirmed in-service electrical shock in May 1983 due to a plug blowing up. 

In offering any opinion, the examiner should consider the Veteran's lay statements regarding the onset and continuity of symptomatology his claimed residuals of electrical shock.  Any opinion expressed should be accompanied by a complete rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
	
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be  handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


